740 N.W.2d 302 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jerry Lynn BALES, Defendant-Appellant.
Docket No. 134179. COA No. 267756.
Supreme Court of Michigan.
October 31, 2007.
On order of the Court, the application for leave to appeal the April 24, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
*303 MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.